DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 and 20 are pending in this office action
Claims 1, 3-5, 9, 12, 15 and 20 have been amended.
Claims 17-19 have been cancelled.

Allowable Subject Matter
Claims 9-12 are allowed.

Response to Arguments
Applicant’s arguments with respect to the amendment filed 1/20/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2020/0092913 A1) in view of Da Silva (US 2020/0329503 A1).

Regarding claim 1, Xu teaches a method for establishing a wireless connection between a user equipment (UE) device and a base station in unlicensed radio frequency (RF) spectrum, comprising: 
	receiving, at the UE device, a plurality of RF beams broadcasted by the base station (Xu: Fig. 9A and 9B: [0254]-[0257], wireless device 110 receives plurality of transmission beams from bas station 120); 
	identifying a selected RF beam of the plurality of RF beams (Xu: [0255], device selects a downlink beam associated with RSRP);
	detecting, in the selected RF beam, at least N slots including control information, N being an integer greater than one (Xu: Fig. 19 and 23C, [0496], [0508], device detects MCOT, MCOT having plurality of slots); and 
	in response to detecting the at least N slots, identifying a first channel occupancy time (COT1) of the base station from control information transmitted over the selected RF beam (Xu: Fig. 19 and 23C, [0496], [0508], device detects MCOT, MCOT having plurality of slots).  
	Xu does not explicitly disclose identifying a selected RF beam of the plurality of RF beams based on a maximum received signal level.
Da Silva: [0245], WD selects the strongest beam).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Xu by identifying a selected RF beam of the plurality of RF beams based on a maximum received signal level as disclosed by Da Silva to provide a multi-beam random access procedure in handover execution  (Da Silva: Abstract).

Regarding claim 2, Xu teaches wherein identifying the COT1 is performed at the UE device (Xu: Fig. 19 and 23C, [0496], [0508], device detects MCOT, MCOT having plurality of slots).
  
Regarding claim 3, Xu teaches wherein identifying the COT1 comprises determining a repetition period, a starting time of the control information transmitted over the selected RF beam, and a COT1 duration of the selected RF beam (Xu: Figs. 23A-23D; [0510], COT periodicity/repetition, length/duration and starting of the control introduction identified in the DCI).  

Regarding claim 4, Xu teaches designating a starting point of the control information of-transmitted over the selected RF beam as a control information sequence starting point  (Xu: Figs. 23A-23D; [0510], starting of the control introduction identified in the DCI).  
Regarding claim 5, Xu teaches determining the COT1 from at least (a) the control information sequence starting point (Xu: Figs. 23A-23D; [0510], starting of the control introduction identified in the DCI), (b) a priority class of the control information transmitted over the selected RF beam (Xu: [0375], [0432], [0447], priority class), and (c) a duration of the COT1.  

Regarding claim 6, Xu teaches granting, at the base station, access transmission rights to the UE device during COT1 (Xu: Fig. 21-23, [0519]).
  
Regarding claim 20, Xu teaches A user equipment (UE) device, comprising: an antenna; a transceiver communicatively coupled to the antenna; a memory; and a processor communicatively coupled to the memory, wherein the processor is configured to execute instructions stored in the memory to: (Xu: Fig. 3, UE) 
	identify a selected Radio Frequency (RF) beam of a plurality of RF beams  received via the antenna (Xu: [0255], device selects a downlink beam associated with RSRP);
	detect, in the selected Radio Frequency (RF) beam of a plurality of beams received via the antenna and the transceiver, at least N slots including control information, N being an integer greater than one (Xu: Fig. 19 and 23C, [0496], [0508], device detects MCOT, MCOT having plurality of slots); and 
	in response to detecting the at least N slots, identifying a first channel occupancy time (COT1) of the base station from control information transmitted over the selected Xu: Fig. 19 and 23C, [0496], [0508], device detects MCOT, MCOT having plurality of slots).  
	Xu does not explicitly disclose identifying a selected RF beam of the plurality of RF beams based on a maximum received signal level.
	Da Silva teaches identifying a selected RF beam of the plurality of RF beams based on a maximum received signal level (Da Silva: [0245], WD selects the strongest beam).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Xu by identifying a selected RF beam of the plurality of RF beams based on a maximum received signal level as disclosed by Da Silva to provide a multi-beam random access procedure in handover execution  (Da Silva: Abstract).

Claims 7, 8, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2020/0092913 A1) in view of Da Silva (US 2020/0329503 A1) in further view of Kim et al (US 2020/0045735 A1).

Regarding claim 7, Xu does not explicitly disclose transmitting a first access message from the UE device to the base station during COT1. 
	Kim teaches transmitting a first access message from the UE device to the base station during COT1 (Kim: Fig. 19, [0292]-[0297], UE transmits Msg1 during COT).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Xu in view of 

Regarding claim 8, Xu in view of Da Silva and Kim teaches transmitting a second access message from the base station to the UE device in response to receiving the first access message at the base station, during COT1 (Kim: Fig. 19, [0292]-[0297], UE receives Msg2 during COT from the base station).

Regarding claim 13, Xu in view of Da Silva and Kim teaches transmitting a third access message from the UE device to the base station during COT1, in response to receiving the second access message at the UE device (Kim: Fig. 19, [0292]-[0297], UE transmits Msg3 during COT to the base station).  

Regarding claim 14, Xu in view of Da Silva and Kim teaches transmitting a fourth access message from the base station to the UE device, in response to receiving the third access message at the base station (Kim: Fig. 19, [0292]-[0297], UE receives Msg4 during COT from the base station).
  
Regarding claim 15, Xu in view of Da Silva and Kim teaches wherein the control information transmitted over the selected RF beam comprises fifth Generation (5G) New Radio (NR) synchronization signal blocks (SSBs) (Xu: Fig. 19, [0237]); and each of the first access message, the second access message, the third access message, and the Kim: Fig. 19, [0292]-[0297]).  

Regarding claim 16, Xu in view of Da Silva and Kim teaches retransmitting the first access message from the UE device to the base station, in response to failure to receive a second access message from the base station at the UE device during COT1 (Kim: [0236]-[0241]).  

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orgad Edan can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478